DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
 

Claim Status
	Claims 1-35 were rejected in the final office action.
	Claims 1, 24, and 30 are amended, no new matter has been entered.
	Claims 1-35 are rejected in this non-final office action with the previous rejections.


Introduction
	Applicant has amended claims 1, 24, and 30 such that the 101 rejection of being directed to or encompassing a human organism no longer applies, therefore the rejection is withdrawn.

	Applicant asserts that the 103 rejection of claim 1 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) is improper because “neither Lees, Corcoran, nor Baranov teach or suggest an actuator assembly for applying a specified lateral-to-medial force to at least a lateral portion of a rib cage of a patient when the patient is seated on a seat, as recited in claim 1. Therefore, it seems as though the Office is using the Applicant's own specification as a blueprint for piecing together pieces of prior art, which constitutes use of impermissible hindsight.” 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). More specifically it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the assembly of Lees with the addition of the roller assembly of Corcoran further modified with the screw adjustment mechanism of Baranov so that the adjustment of the patient’s spine can be conducted with the fine adjustment of specified multidirectional forces applied by cushions to the patient so that the optimal shape of the patient’s spine can be achieved regardless of the starting spinal geometry.

	With regard to the teachings of Baranov applicant is correct that there is not a teaching or suggestion of an actuator assembly that includes a cushion oriented toward a region overlying a seat, such that at least a portion of the cushion contacts a first lateral side of a patient when the patient is seated on the seat, as recited in claim 1. But the teachings of Baranov were not used for the application of a lateral-to-medial force but a specified force, because the word specified was interpreted to require a level of fine adjustability similar to claim 11 not present in the teachings of Corcoran due to the design of assembly 16 with slotted yoke 76 and bolt 78.
	It would have been obvious to a person of ordinary skill in the art the time the application was filed to take the seat with leg structures and frame members as taught be Lees and to modify that seat to add a cushion that applies a lateral-to-medial force to the lateral rib cage of a patient seated on the seat as taught by Corcoran and to modify the cushion that applies a lateral-to-

	Applicant asserts that that the 103 rejection of claims 6-12, 15-16, and 21-27 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) is improper because a dependent claim incorporates all the features of its independent claim, the dependent claim is patentable for at least the same reasons as its independent claim. Because the rejection of independent claim 1 is maintained the rejection of claims 6-12, 15-16, and 21-27 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) is maintained.
	Applicant asserts that that the 103 rejection of claims 2-5 and 28-33 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of Scoliosis-NPL is improper because a dependent claim incorporates all the features of its independent claim, the dependent claim is patentable for at least the same reasons as its independent claim. Because the rejection of independent claim 1 is maintained the rejection of claims 2-5 and 28-33 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of Scoliosis-NPL is maintained.
Applicant asserts that that the 103 rejection of claims 13-14 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of 
	Applicant asserts that that the 103 rejection of claims 17-20 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of Agrawal et al. (US 2017/0042717) is improper because a dependent claim incorporates all the features of its independent claim, the dependent claim is patentable for at least the same reasons as its independent claim. Because the rejection of independent claim 1 is maintained the rejection of claims 17-20 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of Agrawal et al. (US 2017/0042717) is maintained.
	Applicant asserts that that the 103 rejection of claims 34-35 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of Fromm et al. (US 2014/0013541) is improper because a dependent claim incorporates all the features of its independent claim, the dependent claim is patentable for at least the same reasons as its independent claim. Because the rejection of independent claim 1 is maintained the rejection of claims 34-35 over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) in view of Fromm et al. (US 2014/0013541) is maintained.

If the applicant would like to discuss non-claimed parts of the invention that would overcome the prior art applied but would require further search and consideration the Examiner is available for a phone interview to discuss the subject matter of claims 34 and 35.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-12, 15-16, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006).
With regard to claim 1, Lees teaches:
A scoliosis treatment platform, comprising: [Abstract, 0047] {The prior art of Lees does not explicitly teach a device for treating scoliosis but because the claims are drawn to a device not a method of use and for device claims preambles/intended use language are not given patentable weight, therefore the prior art teachings of treatment of the spine is readily adaptable to treatment of scoliosis because elongation of the spine straightens it.}
a seat; [Fig. 4-6; 0036; seat 420]
leg structures connected to the seat, the leg structures configured to support the seat at a vertical position above a base upon which the leg structures are positioned; [Fig. 4-6; 0040; chair assembly 440, frame 410]
at least one frame member positioned at a corresponding fixed location relative to the seat, the at least one frame member extending upward above the seat; [Fig. 4-6; 0036, 0048; chair assembly 412]
…
But is silent to the specifics of:
and an actuator assembly connected to one of the at least one frame member, the actuator assembly including a cushion oriented toward a region overlying the seat such that at least a [Fig. 4-6; 0036, 0048; arm hold 460]{The arm hold does not teach the claimed actuator assembly but shows that it is known to provide structures in a similar region as Corcoran as explained below}
Corcoran teaches:
A spinal adjustment apparatus that has cushioned rollers that are used to a hold a patient in position by applying lateral-to-medial force to a lateral portion of the patient’s rib cage. [Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  post 26A, post 26B, roller 80, roller 84]{Assembly 18 is described as being used to hold the patients hinge bone body portion firmly in place through the sliding and pivoting of blocks 82 to adjust the force provided by roller 84 but is not explicitly applying force to the ribcage, while assembly 16 located adjacent to the patient’s ribcage when positioned under the armpits assembly 16 is not described as applying force against the ribcage but is rotatably and slidably adjustable through slotted yoke 76 and bolt 78 to position roller 80. Therefore assembly 16 is configured to apply a lateral to medial force to a lateral portion of the patient’s rib cage because the roller 80 can be pivotably adjusted similarly to the roller 84 of assembly 18, thereby allowing for the rib cage under the armpits to be firmly held in place with assembly 16 in a similar manner to assembly 18 lower on the body.}
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Lees based on the teachings of Corcoran because both apparatus are for the treatment of the spine of a patient. The assemblies 16 of Corcoran can be 
The modified apparatus of Lees and Corcoran does not teach:
…
the actuator assembly configured to apply a specified lateral-to-medial force through the cushion to at least a lateral portion of a rib cage of the patient when the patient is seated on the seat.
Baranov teaches:
A spinal adjustment apparatus that has cushions for applying force that are adjustable to apply a specified force. [Fig. 1, 3; 0036-0038, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the apparatus of Lees and Corcoran based on the teachings of Baranov because all three apparatus are for the treatment of the spine of a patient. The adjustment screw 44 and lock-nut 46 of Baranov would be mounted to the slotted yoke 76 of Corcoran on the unlabeled bar that is used to attach the roller 80 to the slotted yoke so that the 
With regard to claim 6, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
wherein the actuator assembly is configured to move along the frame member to a prescribed position, and wherein the actuator assembly is configured to maintain the prescribed position on the frame member. [Corcoran: Fig. 3-4; Column 2 Line 7-9, 13-15; assembly 16, post 26A, post 26B, rack 28A, rack 28B, housings 30, 32, rods 34, 36, pinion 58a, rack 28a, crank 58, worm 60, worm gear 62]
With regard to claim 7, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 6, [see rejection above]
wherein the actuator assembly is configured to position the cushion in a prescribed three- dimensional orientation at a prescribed position within the region overlying the seat. [Corcoran: Fig. 3-4; Column 2 Line 7-9, 13-15; assembly 16, housings 30, 32, post 26A, post 26B, pinion 58a, rack 28a, crank 58, worm 60, worm gear 62, slotted yoke 76, bolt 78] [Baranov: Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46]
With regard to claim 8, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
[Corcoran: Fig. 3-4; Column 2 Line 7-9, 13-15; assembly 16, housings 30, 32, rods 34, 36, pinion 58a, rack 28a, crank 58, worm 60, worm gear 62, slotted yoke 76, bolt 78] [Baranov: Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46]
With regard to claim 9, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
wherein a portion of the cushion that is configured to contact the first lateral side of the patient has a shape that substantially matches a shape of the first lateral side of the patient. [Corcoran: Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; roller 80, roller 84] [Baranov: Fig. 1, 3; 0036-0038, 0042; pillow 42]
With regard to claim 10, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
wherein the corresponding fixed location of one or more of the at least one frame member relative to the seat is adjustable. [Lees: Fig. 5-6; 0042; seat 420, arrow d]{The examiner notes that while the applicant has disclosed and appears to intend the movement of the frame members with the seat fixed, the claim also can be interpreted under the broadest reasonable interpretation that the frame members are fixed and the seat is movable as is taught in Lees.}
With regard to claim 11, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
wherein the actuator assembly includes a cushion movement mechanism configured to move the cushion in a controlled manner toward the patient and away from the patient when the [Baranov: Fig. 1-3; 0019-0023, 0037, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46]
With regard to claim 12, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 11, [see rejection above]
wherein the cushion movement mechanism is manually controlled. [Baranov: Fig. 1-3; 0019-0023, 0037, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46]
With regard to claim 15, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
wherein the actuator assembly includes a release mechanism configured to move the cushion away from the patient when the patient is seated on the seat. [Baranov: Fig. 1-3; 0019-0023, 0037, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46]{The unscrewing of screw 44 to move the pillow 42 in a horizontal direction away from the patient is interpreted as a release mechanism.}
With regard to claim 16, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 15, [see rejection above]
wherein the release mechanism is manually activatable, … . [Baranov: Fig. 1-3; 0019-0023, 0037, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46]{The unscrewing of screw 44 to move the pillow 42 in a horizontal direction away from the patient is interpreted as a release mechanism.}
With regard to claim 21, Lees, Corcoran, and Baranov teach:
The scoliosis treatment platform as recited in claim 1, [see rejection above]
further comprising: a vertical support connected to one or more of the seat, the leg structures, and the at least one frame member; [Lees: Fig. 4-6; 0036, 0048; chair assembly 412]
[Lees: Fig. 4-6; 0036, 0048; arm hold 460]
	With regard to claim 22, Lees, Corcoran, and Baranov teach:
	The scoliosis treatment platform as recited in claim 1, [see rejection above]
further comprising: a first vertical support connected to one or more of the seat, the leg structures, and the at least one frame member; [Lees: Fig. 4-6; 0036, 0048; chair assembly 412]
a first arm rest platform connected to the first vertical support; [Lees: Fig. 4-6; 0036, 0048; arm hold 460]
a second vertical support connected to one or more of the seat, the leg structures, and the at least one frame member; [Lees: Fig. 4-6; 0036, 0048; chair assembly 412]
and a second arm rest platform connected to the second vertical support, [Lees: 0036, 0048; arm hold 460]
wherein the first and second arm rest platforms are positioned on opposite sides of the scoliosis treatment platform. [Lees: Fig. 4-6; 0036, 0048; arm hold 460]
With regard to claim 23, Lees, Corcoran, and Baranov teach:
	The scoliosis treatment platform as recited in claim 1, [see rejection above]
further comprising: an upright structure positioned near the scoliosis treatment platform, the upright structure positioned and configured to be gripped and pulled upon by the patient when the patient is seated on the seat. [Lees: Fig. 4-6; 0049; hand support 470]{The hand support is positioned on a vertical post and is configured to provide support and comfort to the hands and arms of the patient, which means that is configured to be gripped and pulled upon by the patient when the patient is seated on the seat }
	With regard to claim 24, Lees, Corcoran, and Baranov teach:
[see rejection above]
wherein the actuator assembly is connected to a first frame member of the at least one frame member [Lees: Fig. 4-6; 0036, 0048; chair assembly 412, arm hold 460], and wherein the actuator assembly is a first actuator assembly, and wherein the cushion of the first actuator assembly is a first cushion, [Corcoran: Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  roller 80, roller 84] [Baranov: Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46]
But Lees, Corcoran, and Baranov as applied above do not teach:
wherein the at least one frame member includes a second frame member positioned at a fixed location relative to the seat, the second frame member extending upward above the seat, 
wherein the scoliosis treatment platform includes a second actuator assembly connected to the second frame member, the second actuator assembly including a second cushion oriented toward the region overlying the seat such that at least a portion of the second cushion is configured to contact an anterior area of the patient when the patient is seated on the seat, the second actuator assembly configured to apply a specified anterior-to-posterior force through the second cushion to the anterior area of the patient when the patient is seated on the seat.
Lees, Corcoran, and Baranov further teach:
wherein the at least one frame member includes a second frame member positioned at a fixed location relative to the seat, the second frame member extending upward above the seat, [Lees: Fig. 4-5; 0038, 0046; vertical member 402, front support assembly 414]
wherein the scoliosis treatment platform includes a second actuator assembly connected to the second frame member, the second actuator assembly including a second cushion oriented toward the region overlying the seat such that at least a portion of the second cushion contacts an [Lees: Fig. 4-5; 0038, 0046; vertical member 402, front support assembly 414, chest support 450]
Baranov teaches a spinal adjustment apparatus that has cushions for applying force that are adjustable to apply a specified force. [Fig. 1, 3; 0036-0038, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Lees with Baranov so that the chest support 450 of Lees can be adjusted toward and away from the patient when in use to accommodate patients of different sizes through the combination of prior art elements according to known methods to yield predictable results with the addition of the spine formation means 12 of Baranov as part of the front support assembly 414 of Lees where the equivalent of adjustment of the back supports 38 in horizontal direction (a depth of seating) that is realized by a way of torsion or wring of the screw (44) from/into the slide-block (40) causes the chest support 450 to narrow the gap between itself and back stop 480. Because the chest support 450 is mounted to the front support assembly 414 by two attachment points [Lees: Fig. 4] therefore there would need to be two screw mechanisms [Baranov: screw 44, lock-nut 46], one at each attachment, that work together to provide the specified anterior-to-posterior force through the second cushion to the patient.
	With regard to claim 25, Lees, Corcoran, and Baranov teach:
	The scoliosis treatment platform as recited in claim 24, [see rejection above]
wherein the first actuator assembly is positioned vertically closer to the seat than the second actuator assembly. [Lees (second actuator assembly): Fig. 4-5; 0036, 0038, 0046, 0048; vertical member 402, front support assembly 414, chest support 450] [Corcoran (first actuator assembly): Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  roller 80, roller 84] {Both actuator assemblies are adjustable in the vertical direction of control force application, therefore the first actuator assembly can be positioned closer to the seat than the second actuator assembly.}
	With regard to claim 26, Lees, Corcoran, Baranov and Kim teach:	
The scoliosis treatment platform as recited in claim 24, [see rejection above]
But Lees, Corcoran, and Baranov as applied above do not teach:
wherein the second actuator assembly is positioned to apply the second cushion to both the anterior area of the patient and a second lateral side of the patient when the patient is seated on the seat, the second lateral side being opposite the first lateral side.
Lees teaches:
Lees teaches that the second cushion (chest support 450) can be adjusted along arrow f to assure appropriate fit to a patient's chest for the proper administration of treatment. [Lees: Fig. 4-6; 0038, 0046; vertical member 402, front support assembly 414, chest support 450]
Corcoran teaches:
Corcoran teaches that it is known to pivot cushions for applying force to a patient so that the treatment can be individualized to the specific needs of a patient. [Corcoran: Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  roller 80, roller 84]
Baranov teaches:
A screw mechanism that is used to adjust the force applied by the second cushion as taught for claim 24. [Baranov: Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46]
It would have been obvious to one of ordinary skill in the art at the time of the application was filed to provide an anterior to lateral force to the patient with the modified device of Lees-Corcoran-Baranov by adjusting each screw mechanism on the second cushion 450 to have 
	With regard to claim 27, Lees, Baranov, Corcoran and Kim teach:
	The scoliosis treatment platform as recited in claim 26, [see rejection above]
wherein the first actuator assembly is positioned vertically closer to the seat than the second actuator assembly. [Lees (second actuator assembly): Fig. 4-5; 0036, 0038, 0046, 0048; vertical member 402, front support assembly 414, chest support 450] [Corcoran (first actuator assembly): Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  roller 80, roller 84] {Both actuator assemblies are adjustable in the vertical direction of control force application, therefore the first actuator assembly can be positioned closer to the seat than the second actuator assembly.} 


Claims 2-5 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of NPL: Scoliosis - Our Journey with the Clear Institute (2010) {scoliosisjourneyclear.blogspot.com} [referred to as Scoliosis].
	With regard to claim 2, Lees, Corcoran, and Baranov teach:
[see rejection above]
	But is silent to:
	further comprising: a strap connected to one or more of the seat, the leg structures, and the at least one frame member, the strap configured to extend around the patient and apply a specified lateral-to-medial force to a lumbar region on a second lateral side of the patient when the patient is seated on the seat, the second lateral side being opposite of the first lateral side.
	Scoliosis teaches:
	Straps (see figure 2: straps) running from the posts on either side of the patient around the patient with padding material (see figure 3: padding) between the patient and the straps running through ratcheting levers (see figure 4: ratchets) attached to the posts with the straps applying force in both the lumbar and thoracic regions. [Posting from March 21, 2010]

    PNG
    media_image1.png
    1600
    1200
    media_image1.png
    Greyscale

Figure 1: Original

    PNG
    media_image2.png
    832
    624
    media_image2.png
    Greyscale

Figure 2: Straps (in rectangles)

    PNG
    media_image3.png
    832
    624
    media_image3.png
    Greyscale

Figure 3: Padding (in rectangles)

    PNG
    media_image4.png
    832
    624
    media_image4.png
    Greyscale

Figure 4: Ratchets (in rectangles)
[Lees: Fig. 4-6; 0036, 0048; chair assembly 412], are mounted to with the advantage of the combination is the ability to apply force on the patient from multiple directions (push/pull) to be able to treat more than one spinal deformity, such as scoliosis, lordosis, and kyphosis, as a combination of prior art elements according to known methods to yield predictable results.
	With regard to claim 3, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 2, [see rejection above]
wherein a portion of the strap that contacts the patient is fitted with a padding material, such that the padding material is positioned between the strap and the patient. [see Scoliosis teaching explanation in claim 2]
	With regard to claim 4, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 2, [see rejection above]
further comprising: a ratcheting lever connected to one or more of the seat, the leg structures, and the at least one frame member, the ratcheting lever configured to provide for tightening of the strap to apply the specified lateral-to-medial force to the lumbar region on the second lateral side of the patient when the patient is seated on the seat. [see Scoliosis teaching explanation in claim 2]
	With regard to claim 5, Lees, Corcoran, Baranov and Scoliosis teach:
[see rejection above]
wherein the actuator assembly and the strap are connected to the scoliosis treatment platform on a same side of the scoliosis treatment platform. [see Scoliosis teaching explanation in claim 2]
	With regard to claim 28, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 24, [see rejection above]
	But is silent to:
	further comprising: a first strap connected to one or more of the seat, the leg structures, and the at least one frame member, the first strap configured to extend around the patient and apply a specified lateral-to-medial force to a lumbar region on a second lateral side of the patient when the patient is seated on the seat, the second lateral side being opposite of the first lateral side; 
and a second strap connected to one or more of the seat, the leg structures, and the at least one frame member, the second strap configured to extend around the patient and apply a specified anterior-to-posterior force to an upper torso of the patient at a location above both the first cushion and the second cushion when the patient is seated on the seat.
	Scoliosis teaches:
Straps (see figure 2: straps) running from the posts on both sides of the patient around the patient with padding material (see figure 3: padding) between the patient and the straps running through ratcheting levers (see figure 4: ratchets) attached to the posts with the straps applying force in both the lumbar and thoracic regions. [Posting from March 21, 2010]


    PNG
    media_image1.png
    1600
    1200
    media_image1.png
    Greyscale

Figure 1: Original

    PNG
    media_image2.png
    832
    624
    media_image2.png
    Greyscale

Figure 2: Straps (in rectangles)

    PNG
    media_image3.png
    832
    624
    media_image3.png
    Greyscale

Figure 3: Padding (in rectangles)

    PNG
    media_image4.png
    832
    624
    media_image4.png
    Greyscale

Figure 4: Ratchets (in rectangles)
	
[Lees: Fig. 4-6; 0036, 0048; chair assembly 412], are mounted to with the advantage of the combination is the ability to apply force on the patient from multiple directions (push/pull) to be able to treat more than one spinal deformity, such as scoliosis, lordosis, and kyphosis, as a combination of prior art elements according to known methods to yield predictable results. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed that in the apparatus of Lees-Corcoran-Baranov-Scoliosis both the straps and the cushions can be adjusted vertically therefore the strap can be positioned to apply a specified anterior-to-posterior force to an upper torso of a patient at a location above both the first cushion and the second cushion. The direction of the forces applied by the straps can be adjusted by the movement of seat 420 along the direction of arrow d as taught by Lees so that the force is applied in both a lateral-to-medial direction and an anterior-to-posterior direction simultaneously. The vertical adjustment of the straps is from the ability to change the length of the straps with the ratcheting lever so that when the strap is loose its vertical position on the patient can be set before tightening with the ratcheting lever. The cushions can be adjusted in the vertical direction as taught be Corcoran [Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18] in order to individualize treatment to a patient. With both the cushions and straps adjustable in the vertical direction on the patient it would have been obvious 
It has been interpreted by the examiner from a reading of claims 24, 26, and 28-30 along with the specification that when in the claims a specified lateral-to-medial force, anterior-to-posterior force, or posterior-to-anterior force is mentioned the force is not required to be solely in one of the three directions (i.e. the force can have both a lateral-to-medial component and an anterior-to-posterior component) because claims 26, and 29-30 claim multi-component forces.
	With regard to claim 29, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 28, [see rejection above]
wherein the second strap is also configured to apply a specified lateral-to-medial force to the first lateral side of the patient when the patient is seated on the seat. [see Scoliosis teaching explanation in claim 28]
	With regard to claim 30, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 28, [see rejection above]
wherein the first cushion is configured to contact both the first lateral side and posterior area of the patient, [Corcoran: Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  roller 80, roller 84] {Both assembly 16 and assembly 18 have the ability to pivot rollers 80 and 84 to adjust the direction of the force applied to the patient therefore the rollers could be adjusted such that they are angled outward from the patient causing the area of contact to encompass both the lateral side and the posterior area of the patient.}
the first actuator assembly configured to apply a specified posterior-to-anterior force through the second cushion to posterior area of the patient in addition to the specified lateral-to-medial force applied to the lateral portion of the rib cage of the patient when the patient is seated [Corcoran: Fig. 1-2, 4-5; Column 2 Line 13-26, 45-51, 62-65; assembly 16, assembly 18,  roller 80, roller 84] [Baranov: Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46] 
It has been interpreted by the examiner from a reading of claims 24, 26, and 28-30 and the specification that when in the claims a specified lateral-to-medial force, anterior-to-posterior force, or posterior-to-anterior force is mentioned the force is not required to be solely in one of the three directions (i.e. the force can have both a lateral-to-medial component and an anterior-to-posterior component) because claims 26, and 29-30 claim multi-component forces.
	With regard to claim 31, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 28, [see rejection above]
wherein a portion of the first strap that contacts the patient is fitted with a padding material, such that the padding material is positioned between the first strap and the patient. [see Scoliosis teaching explanation in claim 28]
	With regard to claim 32, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 31, [see rejection above]
wherein a portion of the second strap that contacts the patient is fitted with a padding material, such that the padding material is positioned between the second strap and the patient. [see Scoliosis teaching explanation in claim 28]
	With regard to claim 33, Lees, Corcoran, Baranov and Scoliosis teach:
	The scoliosis treatment platform as recited in claim 28, [see rejection above]
further comprising: a first ratcheting lever connected to one or more of the seat, the leg structures, and the at least one frame member, the first ratcheting lever configured to provide for tightening of the first strap to apply the specified lateral-to-medial force to the lumbar region on [see Scoliosis teaching explanation in claim 28]
and a second ratcheting lever connected to one or more of the seat, the leg structures, and the at least one frame member, the second ratcheting lever configured to provide for tightening of the second strap to apply the anterior-to-posterior force to the upper torso portion of the patient when the patient is seated on the seat. [see Scoliosis teaching explanation in claim 28]
	
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of Kim et al (US 2005/0216061).
	With regard to claim 13, Lees, Corcoran, and Baranov teach:
	The scoliosis treatment platform as recited in claim 11, [see rejection above]
	But is silent to:
	wherein the cushion movement mechanism is electronically controlled through a controllable electronic motor.
	Kim teaches:
	The use of computer controlled motors to perform the movement in each direction of the respective position regulating mechanisms. [0055]
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees, Corcoran, and Baranov with the teachings of Kim because all apparatus are for the adjustment of the spine to correct deformities. The computer controlled pulse motors of Kim that drive the movement of the regulating mechanisms 
	With regard to claim 14, Lees, Corcoran, Baranov and Kim teach:
	The scoliosis treatment platform as recited in claim 13, [see rejection above]
wherein the actuator assembly is configured to electronically communicate with a computer implemented control system that is configured to control operation of the controllable electronic motor. [0055]

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of Agrawal et al. (US 2017/0042717).
	With regard to claim 17, Lees, Corcoran, and Baranov teach:
	The scoliosis treatment platform as recited in claim 1, [see rejection above]
	But is silent to:
	further comprising: at least one sensor positioned and configured to measure the lateral-to-medial force applied through the cushion to at least a lateral portion of the rib cage of the patient when the patient is seated on the seat.
	Agrawal teaches:
[0039, 0043, 0045, 0090]
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees, Corcoran, and Baranov with the teachings of Agrawal because all apparatus are for the adjustment of the spine to correct deformities. The orientation and force sensors of Agrawal are added to the cushion assemblies taught by Lees, Corcoran, and Baranov as the use of a known technique to improve similar devices in the same way where the advantage of the combination is effective control of corrective forces on the spine both spatially and temporally and providing a way for clinical staff to monitor the spine in a close-loop through with sensors attached to the force applying cushions to measure the location and orientation of the cushion so that the exact location of force applied to the patient can be monitored.
	With regard to claim 18, Lees, Corcoran, Baranov, and Agrawal teach:
	The scoliosis treatment platform as recited in claim 17, [see rejection above]
wherein the at least one sensor is configured to electronically communicate with a computer implemented control system. [Agrawal: 0039, 0043, 0045, 0090, 0113-117]
	With regard to claim 19, Lees, Corcoran, and Baranov teach:
	The scoliosis treatment platform as recited in claim 1, [see rejection above]
	But is silent to:
	further comprising: at least one sensor positioned and configured to measure a location and an orientation of the cushion relative to the seat.
	Agrawal teaches:
[0039, 0043, 0045, 0090]
	It would have been obvious to one of ordinary skill in the art at the time the application was filed further modify the teachings of Lees, Corcoran, and Baranov with the teachings of Agrawal because all apparatus are for the adjustment of the spine to correct deformities. The orientation and force sensors of Agrawal are added to the cushion assemblies taught by Lees, Corcoran, and Baranov as the use of a known technique to improve similar devices in the same way where the advantage of the combination is effective control of corrective forces on the spine both spatially and temporally and providing a way for clinical staff to monitor the spine in a close-loop through with sensors attached to the force applying cushions to measure the location and orientation of the cushion so that the exact location of force applied to the patient can be monitored.
	With regard to claim 20, Lees, Corcoran, Baranov, and Agrawal teach:
	The scoliosis treatment platform as recited in claim 19, [see rejection above]
wherein the at least one sensor is configured to electronically communicate with a computer implemented control system. [Agrawal 0039, 0043, 0045, 0090, 0113-117]
	
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Corcoran (US 3675646) and Baranov (US 2006/0238006) as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of Fromm et al.(US 2014/0013541).
	With regard to claim 34, Lees, Corcoran, and Baranov teach:
[see rejection above]
	But is silent to:
	wherein the scoliosis treatment platform is configured to be tilted in a controlled manner relative to horizontal when the patient is seated on the seat. [Lees: Fig. 4-6; 0038; horizontal member 404]{The feet and/or gliders taught by Lees are a broad category of items that allow for the movement and stability of the apparatus by does not provide the needed specifics to determine of it is configured to perform the claimed action.}
	Fromm teaches:
	A leveling castor for use on heavy items that allows for the movement and leveling of the item to which it is attached. [Fig. 7-8; 0002-0003, 0020, 0025; caster assembly 180]{The ability to level an apparatus as taught by Fromm would also allow for the apparatus to be controllably tilted relative to horizontal.}
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees, Corcoran, and Baranov with the teachings of Fromm because Lees teaches the use of feet and/or gliders to provide contact with the floor with Fromm teaching a specific type of glider that functions to both allow movement of the device and the tilting of the device. The feet and/or gliders of Lees would be replaced by the leveling castors of Fromm as a simple substitution of one known element for another to obtain predictable results with the advantage of the combination being the ability to provide many degrees of freedom to provide comfort in initial positioning and flexibility in providing customized treatment.
	With regard to claim 35, Lees, Corcoran, Baranov, and Fromm teach:
	The scoliosis treatment platform as recited in claim 34, [see rejection above]
[Fromm: Fig. 7-8; 0002-0003, 0020, 0025; caster assembly 180]{The castors of Fromm that allow for the general movement of the apparatus would also allow for the apparatus to be rotated “about a central axis of rotation that extends in a direction substantially perpendicular to a plane of the seat when the patient is seated on the seat” or rotated about other arbitrary axes of rotation}
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361.  The examiner can normally be reached on Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785